     Case 20-16567        Doc 70-5     Filed 11/16/20 Entered 11/16/20 12:03:46              Desc Exhibit
                                              5 Page 1 of 1

Morse, Kevin H.

From:                            Ebony Lucas <elucas@plgesq.com>
Sent:                            Tuesday, November 3, 2020 4:06 PM
To:                              Schreiber, Scott N.; Morse, Kevin H.; Poznansky, Chad M.; jkapp@mwe.com; Janes,
                                 Greg; chuck.king@cityofchicago.org; Azuse, Jeff; Rochford, Terence;
                                 arome@grglegal.com
Cc:                              Price, Kiefer
Subject:                         Portfolio Seventeen, LLC Bid for BHF Portfolio C
Attachments:                     Portfolio Seventeen Contract.pdf; - Chicago Law Department110282020.pdf;
                                 Portfolio Seventeen Contract redlined.docx; Portfolio Seventeen Wire Chase.pdf;
                                 Fifth Third Wire Verification.pdf


Please see attached.


--
Ebony Lucas
The Property Law Group, LLC
641 E. Pershing St., Ste. E
Chicago, IL 60653
Telephone (312) 672-2299

The Property Law Group, LLC may be considered a debt collector for the
purposes of the Fair Debt Collections Act. Any information obtained may be
used for that purpose.

This email is intended only for the individual(s) or entity(ies) designated
above. You are hereby notified that any dissemination, distribution,
copying, or use of or reliance upon the information contained in and
transmitted with this e-mail by or to anyone is unauthorized and strictly
prohibited. If you have received this e-mail in error, please notify The
Property Law Group, LLC by telephone at (773) 268-4940 immediately. Any
e-mail erroneously transmitted to you should be immediately deleted and/or
erased.




                                                        1
